This suit was instituted in the county court of Kendall county by the San Antonio, Fredericksburg  Northern Railroad Company, defendants in error, against Alice Balch and E. J. Beall, plaintiffs in error, to condemn a strip of land for right of way for the railway company over the land of plaintiffs in error in that county. Commissioners were appointed as provided by law and made their award, to which award objections were filed by plaintiffs in error. The court thereupon dismissed said cause, upon the ground that the Thirty-Second Legislature of Texas (General Laws 1911, page 30), had diminished the jurisdiction of the county court of Kendall county so as to deprive it of the power to act in matters of this kind. The judgment of dismissal of said cause has been brought to this court, by plaintiffs in error for review, and is assigned as error.
The Supreme Court of this state has directly passed upon this question in the case of Southern Kansas Ry. Co. of Texas v. Vance, 104 Tex. 90,133 S.W. 1043, in which it is held that, while the general civil and criminal jurisdiction of the county court may be diminished or taken away, it still retains its powers and jurisdiction in matters of eminent domain. This being true, it becomes our duty to reverse the judgment of the lower court dismissing this case, and to remand the cause for trial, which is accordingly done.
Reversed and remanded.